NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CLAUDIEN FRANCOIS,                              No.    19-70004

                Petitioner,                     Agency No. A209-129-571

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 16, 2020**
                              Seattle, Washington

Before: GOULD and FRIEDLAND, Circuit Judges, and BOUGH,*** District
Judge.

      Claudien Francois, a citizen and native of Haiti, petitions for review of the

Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
Immigration Judge’s (“IJ”) denial of Francois’ application for asylum, withholding

of removal, and CAT protection. Because the parties are familiar with the facts and

procedural history of the case, we do not recite them here. We have jurisdiction

under 8 U.S.C. § 1252(a), and we deny the petition.

      Where the BIA relies on the IJ’s order but does not merely provide a

boilerplate opinion, we review “the reasons explicitly identified by the BIA,” but do

not “review those parts of the IJ’s adverse credibility finding that the BIA did not . . .

otherwise mention.” Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008). When

reviewing administrative findings, factual findings “are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary[.]” 8 U.S.C.

§ 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Just because two

inconsistent conclusions can be drawn from the evidence “does not prevent an

administrative agency’s finding from being supported by substantial evidence.”

Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966) (citation omitted). We

may not “reweigh the evidence” to make our own determination but must instead

determine if the evidence compels a conclusion contrary to the agency’s. Singh v.

INS, 134 F.3d 962, 969 n.14 (9th Cir. 1998).

      Asylum applicants must show they meet the definition of a refugee. 8 U.S.C.

§ 1158(b)(1)(B)(i); see also 8 C.F.R. § 1208.13(a). A refugee is a person who has

experienced “[past] persecution,” or has “a well-founded fear of [future] persecution


                                            2
on account of [his] race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). When applying for

withholding of removal, applicants must show that their “life or freedom would be

threatened in [the country of removal] because of [their] race, religion, nationality,

membership in a particular social group, or political opinion.”           8 U.S.C. §

1231(b)(3)(A).

      Substantial evidence supports the adverse credibility determination made by

the IJ here. Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011). The IJ based his

credibility determination on, among other factors, inconsistencies between

statements in Francois’ border interview and later statements in his asylum

application, credible fear interview, and live testimony. Specifically, Francois

asserted at his border interview that he did not have a fear of returning to his most

recent home country or his country of origin and that he had entered the United

States to seek employment, statements that he now denies having made.1

      The IJ must consider and address all plausible and reasonable explanations for

inconsistencies underlying an adverse credibility determination. See Rizk v. Holder,


1
  The IJ cited additional inconsistencies in its adverse credibility determination that
the BIA did not mention in its order. Because substantial evidence supports the
agency’s finding as to the border interview inconsistencies, we need not consider
these other stated grounds. See Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir.
2011) (“We must uphold the IJ’s adverse credibility determination so long as one
of the identified grounds is supported by substantial evidence” and is not trivial.
(quotation marks and alteration omitted)).

                                           3
629 F.3d 1083, 1088 (9th Cir. 2010). But the IJ has done so here with respect to

Francois’ explanation that the border patrol agent did not ask him about his fear of

returning to his home country and wrote down an answer to a question that was never

asked. After addressing and reasonably rejecting this explanation, the IJ noted the

unlikelihood that Francois would flee to the United States for safety but not mention

this fear to the border patrol agent. These were not simply supplemental details that

were omitted, but crucial details undermining Francois’ credibility.

      Francois’ argument that the IJ improperly treated the border interview

transcript as “infallible” is also wrong. Authenticated border interview statements

are presumptively reliable, see Espinoza v. INS, 45 F.3d 308, 310 (9th Cir. 1995),

and the totality of the circumstances here does not disrupt that presumption. See

Matter of J-C-H-F-, 27 I. & N. Dec. 211, 214 (BIA 2018). Although Francois’

allegations of being strip searched before his interview could qualify as a “special

consideration[]” that “may affect the reliability of his . . . answers,” Francois’ form

I-867A and I-867B nevertheless contain multiple indicia of reliability that the BIA

considered, including all of the factors discussed in Matter of J-C-H-F-. Id.; see also

Singh v. Gonzales, 403 F.3d 1081, 1089 (9th Cir. 2005). The IJ implicitly considered

Francois’ allegations but rejected them, concluding that other than his

“uncorroborated assertions, nothing in the record supports” the inference that the

border interview contained “information that is inaccurate or was obtained by


                                          4
coercion or duress.” The agency’s evaluation comports with Matter of J-C-H-F-’s

instruction to give weight to such special considerations, and we must give it

deference.

      Francois asserts that because the border interview is a limited screening

designed only to identify the existence of a fear, the agency erred by expecting his

interview to include additional details. This argument is also unavailing. This case

is different from ones where the asylum seeker simply fails to “divulge every detail

of the persecution he or she sustained,” because Francois instead “affirmatively

denied any mistreatment.” Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir. 2004),

superseded by statute on other grounds as stated in Ghulyan v. Holder, 500 F. App’x

695 (9th Cir. 2012).

      For these reasons, the IJ’s adverse credibility determination was supported

by substantial evidence, and so the petition for review is DENIED.




                                         5